Citation Nr: 1338534	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected bilateral optic neuritis associated with multiple sclerosis (MS), evaluated as noncompensable prior to February 16, 2010, 10 percent disabling from February 16, 2010, to April 8, 2012, and 30 percent disabling beginning April 9, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was brought before the Board in December 2009, January 2011, and February 2012, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him an adequate VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal. 

During the pendency of this appeal, in a January 2011 rating decision, the RO granted an increased rating for the Veteran's optic neuritis, to 10 percent, effective February 16, 2010.  Most recently, in an October 2012 rating decision, the RO increased the disability rating to 30 percent effective April 9, 2012.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, yet another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

As noted above, the Board remanded this matter on several occasions.  The Board remanded this matter in April 2011, January 2011 and February 2012 after having determined that the VA examination reports of record were inadequate to properly evaluate the Veteran's disability.  In the February 2012 remand, the Board specifically instructed a VA examiner to "perform a visual acuity test and a Goldmann visual field test for each eye providing the measurements (in degrees) at each of the eight (8) principal meridians."  Pursuant to the Board's remand, the Veteran was provided a VA eye examination in April 2012.  Although the VA examiner noted that he reviewed the claims folder in conjunction with rendering the examination report, he did not provide a Goldmann visual field test for each eye with measurements (in degrees) at each of the eight (8) principal meridians.  Therefore, the Board has no choice but to remand for yet another examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
  
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination with a licensed optometrist or licensed ophthalmologist to determine the current extent of any visual impairment associated with his MS.  The examiner should review the claims folder, to include the February remand 2012 and this current remand.  Specifically, the examiner must perform a visual acuity test and a Goldmann visual field test for each eye providing the measurements (in degrees) at each of the eight (8) principal meridians.  The examination must be performed in accordance with the specific requirements of 38 C.F.R. §§ 4.76 and 4.76a (2008).  All results must be explained in detail, and any opinions must be supported by a complete rationale in a typewritten report.

2.  Ensure that the examination report complies with the directives set forth above, and complete any further development, if necessary.

3.  Thereafter, readjudicate the issue on appeal, with consideration of the rating criteria in effect prior to December 2008.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


